


Exhibit 10.1


NINTH AMENDMENT AND NOTE MODIFICATION AGREEMENT


THIS NINTH AMENDMENT (this “Amendment”) is made as of the 31st day of
December, 2013 by and between KVH Industries, Inc., a Delaware corporation with
its principal place of business located at 50 Enterprise Center, Middletown,
Rhode Island (the “Borrower”), and Bank of America, N.A. (successor-by-merger
with Fleet National Bank and assignee of Banc of America Leasing & Capital, LLC
[itself a successor-by-merger with Fleet Capital Corporation]), a national
banking association with a place of business located at 111 Westminster Street,
Providence, Rhode Island (the “Lender”).


PURPOSE:


On July 17, 2003, the Borrower, Fleet Capital Corporation
(predecessor‑in‑interest to Banc of America Leasing & Capital, LLC) and Fleet
National Bank (predecessor‑in‑interest to the Lender, as issuing lender and cash
management bank) entered into, among other things, that certain Amended and
Restated Credit and Security Agreement (as amended to date, the “Credit
Agreement”) providing for a line of credit (the “Line”) to the Borrower.


As further evidence of the Line, the Borrower executed and delivered that
certain Amended and Restated Revolving Credit Note dated May 9, 2013 in the
amount of $30,000,000 (as may be further amended, restated or replaced, the
“Note”).


Banc of America Leasing & Capital, LLC assigned all of its rights in and to the
Credit Agreement and the Note, together with any and all other documents
executed and/or prepared in connection therewith (collectively, the “Loan
Documents”), to the Lender pursuant to that certain Assignment and Assumption
and Amendment and Note Modification Agreement dated as of July 17, 2006, by and
among the Borrower, Bank of America Leasing & Capital, LLC and the Lender. On
December 28, 2006, the parties hereto entered into that certain Second Amendment
and Note Modification Agreement, on August 20, 2007, the parties hereto entered
into that certain Third Amendment and Note Modification Agreement, on
December 31, 2008, the parties hereto entered into that certain Fourth Amendment
and Note Modification Agreement, on June 9, 2011, the parties hereto entered
into that certain Fifth Amendment and Note Modification Agreement, on
March 1, 2012, the parties entered into that certain Sixth Amendment, on
September 17, 2012 the parties entered into that certain Seventh Amendment, and
on May 9, 2013, the parties entered into that certain Eighth Amendment.


The Lender and the Borrower are desirous of extending the maturity date of the
Line under the Credit Agreement.
 


NOW, THEREFORE, in consideration of the terms and conditions herein contained
and for other good and valuable consideration, the receipt of which is hereby
acknowledged, the parties hereto agree as follows (capitalized terms not
otherwise defined herein shall have the meanings ascribed thereto in the Credit
Agreement):


1.The references to “December 31, 2014” appearing (a) in the definition of
“Revolving Credit Maturity Date” set forth in Section 1.1 of the Credit
Agreement, and (b) as the maturity date in the Note, are hereby amended to each
read “December 31, 2015”.






--------------------------------------------------------------------------------




2.Except as modified hereby, the Borrower hereby affirms and restates all of the
covenants and agreements made and set forth in the Loan Documents and any and
all other documents executed in connection therewith.


3.All references to the Credit Agreement appearing in the Note, the Loan
Documents and any and all other documents executed in connection therewith shall
be deemed to mean the Credit Agreement as amended hereby.


4.Borrower represents and warrants to Lender that: (a) Borrower has the full
power and authority to execute, deliver and perform its respective obligations
under, the Credit Agreement, as amended by this Amendment, (b) the execution and
delivery of this Amendment have been duly authorized by all necessary action of
the Board of Directors of Borrower; (c) the representations and warranties
contained or referred to in the Credit Agreement are true and accurate in all
material respects as of the date of this Amendment (except to the extent that
such representations and warranties expressly relate to an earlier date or have
been publicly disclosed in a prior filing with the Securities and Exchange
Commission); and (d) no Event of Default has occurred and is continuing or will
result after giving effect to this Amendment and the transactions contemplated
by this Amendment and the Credit Agreement.


5.This Amendment shall take effect upon the receipt by the Lender of (a) this
Amendment duly executed by the Borrower and Lender; and (b) payment of all
reasonable costs and expenses (including, without limitation, the reasonable
costs and expenses of Lender’s counsel) incurred by Lender in connection with
this Amendment.


6.Any provision of this Amendment which is prohibited or unenforceable under any
jurisdiction shall, as to such jurisdiction, be ineffective, to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof or affecting the validity or enforceability of such provision
in any other jurisdiction.


7.This Amendment is intended by the parties hereto as a final expression of this
Amendment and is also intended as a complete and exclusive statement of the
terms hereof. No course of dealing, course of performance or trade usage, and no
patrol or evidence of any nature shall be used to supplement or modify any terms
hereof.


8.This Amendment has been negotiated, executed, and delivered in, and shall be
deemed to have been made in the State of Rhode Island, and the validity of this
Amendment, its construction, interpretation and enforcement, and the rights of
the parties hereunder shall be determined under, governed by and construed in
accordance with the internal laws (and not the law of conflicts) of the State of
Rhode Island.






[SIGNATURE PAGE FOLLOWS]


















--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
on the date first above written.


WITNESS: /s/ Eileen Pribula
KVH INDUSTRIES, INC.




By: /s/ Peter Rendall
Name: Peter Rendall
Title: Chief Financial Officer
 
BANK OF AMERICA, N.A.




By: /s/ Donald C. McQueen
Name: Donald C. McQueen
Title: Senior Vice President





